+-. -



           T                                NERAL




                      January,il,   1947



   Eon. I. Predeoki          Opinion No. V-15
   County Auditor
   Galveston County          Re: Maximum salaries that may
   Galveston, Texas              be paid to deputies, assis-
                                 t@ts and alerks to the
   Dear Sir:                     county officials in Galveston
                                 County, Texas.
             We are in reosipt of your request for our opinion
   on the hereinabove captioned matter, end we quote from your
   letter as follows:
             %ounty Judge Theodore R. Robinson has handed to
        me your letter of January 2nd, 1947, also the opinions
        that you sent to him Wos. O-6592 and O-6597, both of
        which have reference to Senate Bill #123, an Act of the
        49th Legislature, in connection with Article 3902, ,
        R.C.S.
               "In the opinions rendered, aa well as in,vyour
        letter to the County Judge, it is held that Se&ion 9
        of Article   3902, as amended, means the amount of money
        which an officer was permitted under the law to receive,
        rather than the amount of money actually   paid as
        authorized by the Commissioners' Court.
             "In Galveston County, several of the County Officials
             conditions as follows:
             "1 --
             "&I individual waa.pmployed in 1943, and was then
             the sum of $150.00 per month. This individual went
             the service of the country and on return, was reb-
        stated in his or her position in 1945, and was paid.
        $175.00 per month. Not being in the offioe any time
        during the year 1944, what is the maximum salary that
        can now be paid to the Servioeman or woman?

             HWhat is the maximum salary at this time, by virtue
        of the amendemnt, for deputies, assistants, or olerks,
        who are to be employed now by various County Offioials
        but who have never before been employed by Galveston
        County?
Hon. I, Predeeki - Page 2, V-15


          "Galveston County, according to the 1940 Bederal
     Census, had a population of 81,173. Provision   for
     Galveston County aooording to its population oomes in
     the bracket of Section 4, Artiols 3902 and limits the
     chief deputy to $2,400.00 per annum; others not to
     exoeed $20100.00 ~per annum*
         "At this time, the Conunissioners~Court is re-
    quired to authorize on sworn statements the number of
    deputies, assistants, or clerks, and the amount to be
    paid each, and I klndlg ask if you will please give me
    your opinion so that I can prepare the proper orders for
    each office to be passed by the ComtnlssionerstCourt on
    January 13th, the second Monday of this month."
          You have advised us in your letter of January 4,
1947, that the population of Galveston County asdetermined
by the last Federal Census is 81,373. Therefore, we quote
Section 4 of Article 3902 which reads as follows:
         "In counties having a population of sixty
    thousand and one (60,001) end not more than one hundred
    thousand (100,000) inhabitants, first assistant OF ohlef
    deputy not to exoeed Twenty-four Hundred ($2400.00)
    Dollars per annum; other assistants, deputies or alerks
    not to exceed Twenty--oneHundred (#.2100.00)Dollars per
    annum eaoh."
          In co&e&ion   with the foregoing statute, we aall
your attention to Section 9 of the same Article whioh reads
as followss
         The Commissioners court is hereby authorized, when
    in their judgment the finanaial condition of the county
    and the needs of the deputies, assistants and clerks of
    any district, county or precinct officer justify the ln-
    crease, to enter an order increasing the oompensation of
    such deputy, assistant or clerk in an additional amount
    not to exceed twenty-flve (25%) per cent of the sum
    allowed under the law for the fiscal year of 1944, pro-
    vided the total compensation authorized under the law for
    the fiscal year of 1944 did not exceed Thirty-six Hundred
    ($3600.00) Dollars."
          In Opinion No.‘&6597, thls department construed the
provisions of S. B. 123, Qf which Seetion 9 is a part, in the
following manner8
          "In view of the foregoing, it 1s the opinion of
    this department that S. B. 123, supra, authorizes the
    Commissioners*  Court when ln their judgment the flnan-
Hon. I. Predecki - Page 3, V-15


     cial condition of the county and the needs of the
     officers justify the increase, to enter an order
     raising the maximum compensation allowed by law to
     an amount not to exceed twenty-five (25%) per cent
     of the sum allowed for the fiscal year of 1944. In
     other words, it allows the Commisslonerst Court to
     raise by twenty-five (2Ss)per cent the maximum amount
     of compensation from any source from whioh he is
     allowed to retain."
The increase authorized-by Section 9, supra, 1s not based upon
the salary a particular officer or employee actually received
in 1944, but it Is based upon the maximum compensation allowed
by law for the particular office 0~ position ln 1944.
          From reading the above mentioned opinion, a copy of
which has already been mailed to you, and the foregoing
statute, It can be seen that said Sections 4 and 9, supra,
are dealing with the offices or positlons enumerated therein
and not with the individual or individuals that may have held
said office% or positions ln 1944 or at any other time. In
other words, if the law were such that any contemplated in-
crease In the salary of a deputy, assistant or clerk under
the provisions of Section 9, supra, had to be based on the
amount that the lndividual holding said office or position
received in 1944, it might produce an absurd or ridiculous
result, for it is altogether possible that no one may have
held the particular office OP position during the nwar year"
of 1944. Also, you can readily see where an interpretation
of Sections 4 and 9 holding that said statutes were applica-
ble to the individual rather than to the office or position
would produce an absurd result relative to persons that were
not employed by Galveston County in 1944 or at any time prior
to 1947.
          In snswer to your first question, it Is our opinion
that a person who was ,.employedby Galveston County ln 1943
and 1945 and was away In service during all of 1944 but is
now employed as a first assistant or chief deputy may be paid
an annual salary by authority of Artlole 3902, Section 4,
supra, not to exceed Twenty-four Hundred ($2400) Dollars,
and If he is a regular assistant, deputy or clerk, he may be
paid a salary of not to exceed Twenty-one Hundred ($2100)
Dollars per annum by virtue of the same Article unless the
County Commlssioners~ Court under the authority of Article
3902,~Section 9, elects to increase the foregoing salar
limitations by an amount not to exceed twenty-five (25%9 per
annum.
          In answer to your second question, it is our
Hon. I. Predecki - Page !& V-15


opinion that It is immaterial whether the deputy, assistant
or clerk had ever been employed by Galveston County prior to
this time, and answering your question specifically, it is our
opinion that if such person is employed as a first assistant
or chief deputy, he may be paid an annual salary under the
provisions of Seotion 4, Artiale 3902, not to exoeed Twenty-
four Hundred ($2400.00) Dollars, and if he is a regular
assistant, deputy or clerk, he may be paid an annual salary
by virtue of said Section 4 not to exceed Twenty-one
Hundred (462100.00)Dollars, unless the County Commissioners*
Court under the authority of Artlele 3902, Section 9, supra,
elects to increase the foregoing maximum salary limitations
by an amount not to exaeed twenty-five (25%) per cent.



     The statutes reg   ting salaries of deputies, assis-
tants and clerks of a   tg officials apply to the offioea
or positions, andp in   idualts past employment or time
thereof have no bea               of salaries to be paid to
individuals now ho1            sitions. Artiole 3902,
Sets. 4, and Q., V.A
     The first assist    or ohief deputy now employed by
a county officer of G  eston County may be paid an annual
salary not to exaeed   nty-four-Hundred ($2400.00)
Dollars, and a rogula             deputy or clerk of an
offioer of said bou              d a salary not to exceed
Twenty-one-Hundred             ollars per annum, unless
the County Comtnissi             under authority of Article
3902, Section 9, V.A. -S., increases said salary limita-
tions by an amount no to exceed twenty-five (25%) per
cent per annum.
                                  Very truly yours

APPROVED JAN. 119 194         ATTORNEY GENERAL OF TEXAS
a/ Price Daniel               s/ J, C. Davis, Jr.
ATTORNEY GENERAL OF
                                  J. C. Davis, Jr.
                                  Assistant
Approved Opinion Co
Ry EWS, Chairman
 JCD~sdjm/ag